DISMISS; Opinion Filed April 10, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00077-CV

                         AMAR SANDHU, Appellant
                                 V.
           MAJESTIC DEVELOPMENT & CONSTRUCTION, INC., Appellee

                       On Appeal from the 59th Judicial District Court
                                  Grayson County, Texas
                              Trial Court Cause No. 02-0811

                             MEMORANDUM OPINION
                         Before Justices Lang-Miers, Myers, and Lewis
                                   Opinion by Justice Myers
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated January 21, 2014 we notified appellant the $195 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated January 21, 2014, we

notified appellant the docketing statement had not been filed in this case. We directed appellant

to file the docketing statement within ten days. We cautioned appellant that failure to do so

might result in dismissal of this appeal. By letter dated February 4, 2014, we informed appellant

the clerk’s record had not been filed because appellant had not paid for the clerk’s record. We

directed appellant to provide verification of payment or arrangements to pay for the clerk’s

record or to provide written documentation that he had been found entitled to proceed without

payment of costs. We cautioned appellant that failure to do so would result in the dismissal of
this appeal without further notice. To date, appellant has not paid the filing fee, filed the

docketing statement, provided the required documentation, or otherwise corresponded with the

Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).



                                                    / Lana Myers/
                                                    LANA MYERS
                                                    JUSTICE
140077F.P05




                                              –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

AMAR SANDHU, Appellant                                 On Appeal from the 59th Judicial District
                                                       Court, Grayson County, Texas
No. 05-14-00077-CV         V.                          Trial Court Cause No. 02-0811.
                                                       Opinion delivered by Justice Myers.
MAJESTIC DEVELOPMENT &                                 Justices Lang-Miers and Lewis participating.
CONSTRUCTION, INC., Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee MAJESTIC DEVELOPMENT & CONSTRUCTION,
INC. recover its costs of this appeal from appellant AMAR SANDHU.


Judgment entered this 10th day of April, 2014.




                                                       /Lana Myers/
                                                       LANA MYERS
                                                       JUSTICE




                                                 –3–